DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 2/22/2022 is acknowledged.  It is noted that applicant has canceled all the claims in non-elected Groups II-III (i.e., claims 16-26).
3.	Claims 1-15 are currently pending and under examination.
Drawings
4.	The drawings are objected to because: 1) On the top portion (above “PCR-two rounds”) of Figure 1 “QCS label 3” is incorrectly marked with “GAGAG [Symbol font/0x2B] GTCTG” in the parenthesis, and on the lower portion (below “PCR-two rounds”) of Figure 1 each of “QCS label 1” and “QCS label 3” is also marked with incorrect sequence(s) in the parenthesis; 2) Figure 12 contains text that is illegible due to poor resolution.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1).	Claim 13 recites the limitation “the plurality of primer pairs” in line 2 (emphasis provided).  There is insufficient antecedent basis for this limitation in the claim.
(2).	Claim 15 recites “wherein the plurality of primers comprises one or more primers selected from the group consisting of D16S359, D61043, DYS570, D19S433, PentaD, DYS576, AmelPP, DXS10135, D13S317, DYS389, D20S482, DXS10074, rs1805009, rs10776839, rs2831700, rs1042602, rs1058083, DYS392, D22S1045, DYS19, DYS456, DYS439, and DYS635” (emphasis provided).  However, the recited long list contains STR or SNP loci rather than primers.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9, dependent from claim 3 which ultimately depends from claim 1, recites “wherein the QCS flanked by the ES is QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, or QCS8” (emphasis provided).  Since the list contains ALL the possible QCS choices (i.e., the 8 QCS choices as specified in claim 1), claim 9 is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
11.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al. (WO 2015/126766 A1).
Regarding claim 1
Stephens et al. teach an oligonucleotide composition, comprising a plurality of primers (e.g., forward primers and reverse primers as schematically shown in Figure 3 and as described in paragraphs [0071] and [0117]-[0119]), each primer comprising a target nucleic acid specific sequence (TS) and wherein the plurality of primers comprises two or more quality control sequence (QCS) (e.g., non-target tag sequences, and/or UMI sequences comprising randomized bases) selected from the group consisting of a first QCS (QCS1), wherein each nucleic acid position is fully randomized, a second QCS (QCS2), wherein one or more nucleic acid positions are partially randomized, a third QCS (QCS3), wherein one or more nucleic acid positions are fixed, a fourth QCS (QCS4), wherein all nucleic acid positions are fixed, a fifth QCS (QCS5), wherein one or more nucleic acid positions are fully randomized and one or more nucleic acid positions are partially randomized, a sixth QCS (QCS6), wherein one or more nucleic acid positions are fully randomized and one or more nucleic acid positions are fixed, a seventh QCS (QCS7), wherein one or more nucleic acid positions are partially randomized and one or more nucleic acid position are fixed, and an eighth QCS (QCS8), wherein one or more nucleic acid positions are fully randomized, one or more nucleic acid positions are partially randomized, and one or more nucleic acid positions are fixed.
Regarding claim 2
The oligonucleotide composition according to Stephens et al., wherein the plurality of primers comprises 3, 4, 5, 6, 7, or 8 QCSs selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8 (see paragraphs [0071] and [0117]-[0119]; Figure 3.  For some of the primers, the non-target tag sequence may be regarded as the QCS which meets the definition of QCS3 or QCS4. For some of the primers, the UMI sequence comprising randomized bases may be regarded as the QCS which meets the definition of QCS1.  For the remaining primers, the non-target tag sequence and the UMI sequence (which comprises randomized bases) may be regarded as the QCS which meets the definition of QCS6.).
Regarding claims 3 and 6-9
The oligonucleotide composition according to Stephens et al., wherein the QCS of one or more primers is flanked by one or two extension sequences (ES) (e.g., the tag sequence, or part of the tag sequence that is adjacent to the UMI, may be regarded as the ES, whereas the UMI serves as the QCS), wherein the ES is a fixed sequence, wherein the QCS flanked by the ES is QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, or QCS8 (see Figure 3; paragraphs [0071] and [0117]-[0119]); wherein the ES comprises a sequence of between 1 and 10 bases or between 2 and 5 bases (e.g., a 5-nt portion of the tag sequence that is adjacent to the UMI may be designated as the ES. The whole tag sequence is longer than 5 nucleotides, as evidenced by paragraphs [0111] and [0119].).
Regarding claims 4-5
The oligonucleotide composition according to Stephens et al., wherein one or more primers comprises an adaptor sequence (AS) on the 5’-end of the QCS, wherein one or more primers comprises an ES between the AS and the QCS (AES) (e.g., part of the tag sequence that is adjacent to the UMI may be regarded as the ES, whereas the remaining portion of the tag sequence (at the 5’-end) is designated as the AS and the UMI serves as the QCS) (see Figure 3; paragraphs [0071] and [0117]-[0119]).
Regarding claim 10
The oligonucleotide composition according to Stephens et al., wherein QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, or QCS8 comprises a sequence of 3-12 bases (see paragraph [0083]: “UMIs could he from, for example 3-10 nucleotides long…”; paragraph [0084]: “…tag sequences can be unique molecular identifier tags of typically between, for example, 3-10 nucleotides comprised of a randomized stretch of nucleotides that can be used for error correction during library preparation and/or sequencing methods”; paragraph [0119]: “In the case of this example, there were five randomized bases used for the UMI on both the forward and reverse primers.”). 
Regarding claim 11
The oligonucleotide composition according to Stephens et al., wherein the plurality of primers comprises between about 4 primers and about 5000 primers (see paragraphs [0076] and [0117]-[0119]).
Regarding claim 12
The oligonucleotide composition according to Stephens et al., wherein the plurality of primers comprises between about 4 primers and about 550 primers (see paragraphs [0076] and [0117]-[0119]).
Regarding claim 13
The oligonucleotide composition according to Stephens et al., wherein at least one forward primer of the plurality of primer pairs comprises a QCS selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8, and wherein at least one reverse primer of the plurality of primer pairs comprises a QCS selected from the group consisting of QCS1, QCS2, QCS3, QCS4, QCS5, QCS6, QCS7, and QCS8 (see Figure 3; paragraphs [0071] and [0117]-[0119]).
Regarding claim 14
The oligonucleotide composition according to Stephens et al., wherein the TS of one or more primers is complementary to a region flanking a short tandem repeat (STR) region (see paragraphs [0117]-[0119]).
Regarding claim 15
The oligonucleotide composition according to Stephens et al., wherein the plurality of primers comprises one or more primers selected from the group consisting of D16S359, D61043 (see Table 5), DYS570 (see Table 5), D195433 (see Table 5), PentaD, DYS576 (see Table 5), AmelPP, DXS10135 (see Table 5), D135317, DYS389 (see Table 5), D20S482 (see Table 5), DXS10074 (see Table 5), rs1805009 (see Table 5), rs10776839 (see Table 5), rs2831700 (see Table 5), rs1042602 (see Table 5), rs1058083 (see Table 5), DYS392 (see Table 5), D22S1045, DYS19 (see Table 5), DYS456 (see Table 5), DYS439 (see Table 5), and DYS635 (see Table 5).
Conclusion
12.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639